Opening of the sitting
(The sitting was opened at 9. a.m.)
Mr President, on a point of order, I rise to inquire about the potential use of Rule 147 of our Rules of Procedure, following the disgraceful events of yesterday where some of our colleagues behaved, frankly, like hooligans. I would urge the President and the Conference of Presidents to look into this - to take their time and do it properly, but this, surely, is an instance where the imposition of penalties as foreseen under Rule 147 should be, at least, considered.
We revised this rule last year to distinguish very clearly between protests that are measured, that are visual but do not disrupt the sitting, and those sorts of behaviour which actually disrupt the parliamentary sitting. Yesterday, speakers - including our guest, the Prime Minister of Portugal - were shouted down so that they could not be heard. That is no way to behave in a pluralist, democratic parliament where we thrive on proper debate, not shouting people down.
I would urge the President to look into this and, perhaps at the January sitting, announce what penalties he intends to impose: at the very least a reprimand, as foreseen, but perhaps some of the more vigorous penalties that are provided for in our Rules of Procedure.
Mr Corbett, leaving aside my personal opinions, where I tend to agree with your feelings and opinion, the problem will certainly be referred to the Bureau under the terms of Rule 147 and I am sure the President will follow it up in accordance with the provisions of Rule 147.
(FR) Mr President, on this matter I totally agree with what Mr Corbett said to us. I would just like to add that I was there at the sitting this morning, to hear the apology made by the group chairman, Mr Bonde, for what happened yesterday regarding the ushers.
What is unacceptable is that a member of Parliament's staff, who was only doing his duty as the President and Presidency required of him, should be attacked using words or phrases that I will not say were too strong, but frankly crap - excuse the term, but I am just using the same language.
I do not see any official apologies, so we must take the necessary measures to defend Parliament's staff. That is why I am here this morning.
Thank you, Mr Daul. I will conclude the requests to speak on this point, which is a procedural matter, by asking Mr Beazley to speak.
Mr President, I shall be very brief. I just wanted to agree wholeheartedly with both Mr Corbett and my group chairman, Mr Daul. What happened yesterday was utterly inexcusable. However, I would caution, perhaps, that the Conference of Presidents remembers the - perhaps wise - advice of Mr Cohn-Bendit not to give these people the prominence they seek through their quite unacceptable behaviour.
I was wondering whether, perhaps, the services of Parliament might investigate whether additional facilities for Parliament's crèche might be found, so that those suffering from what apparently is described as 'offensive Faragia' syndrome - the symptoms of which are feeling far out and outrageous; it can, in its extreme form, become contagious - but for those who feel obliged to go to this crèche, and I propose Mr Farage as its custodian, the only known therapy is for them to march up and down with a placard with single words on it and shout at each other at the top of their voice. When the fever subsides, they may rest and rejoin the grown-ups. So, I wish those who held up those absurd posters yesterday and those who behaved appallingly a merry Christmas; if they have time over the yuletide to reflect on their behaviour, they might even think what they would like to do when they grow up.
We will also take account of your suggestion, though personally I have some difficulty imagining these fellow Members in a crèche since, in view of the violent tendencies shown by some of them, we could run the risk of a 'Massacre of the Innocents'. We will act exactly as laid down in Rule 147 of the Rules of Procedure and will certainly be consistent with it.